DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 03/23/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below and this office action is non-final. Claims 1-4 and 7-10 are examined on the merits in this office action.  

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 12/27/2021 and 05/12/2022 are considered and signed IDS forms are attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yaba et al. (5,059,254) in view of Hara et al. (WO 2017/217230 A1). It is noted that when utilizing Hara et al., the disclosures of the reference are based on US 2019/0176439 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Hara et al. are found in US ‘439.

Regarding claims 1 and 3, Yaba et al. disclose a solar cell-installed window glass panel (laminated glass) for an automobile (see Figure 5 and col. 3, lines 13-16). The solar cell-installed window glass panel comprises a glass sheet 1, a colored interlayer 4 that has visible light-transmittance from 5 to 60% and a glass sheet 5 (see Figure 5 and col. 7, lines 25-43). Accordingly, Yaba et al. disclose interlayer for laminated glass. The color of the colored interlayer can be bronze, blue, grey or green (see col. 7, lines 51-53). Accordingly, the colored interlayer comprises a colorant. The colored interlayer comprises polyvinyl butyral resin (see col. 7, lines 54-56). Given that a colored interlayer is colored entirely and given that there is no disclosure of uncolored region, the area of the colored region is 100 % of the total area of the interlayer for laminated glass. 
Yaba et al. do not disclose interlayer comprising heat shielding material.
Hara et al. disclose interlayer film can include additive such as heat ray-shielding particles such as tin-doped indium oxide (ITO) fine particles in amount of 0.1 to 10 parts by weight with respect to 100 parts by weight of the resin components (see paragraphs 0114, 0116). Accordingly, the amount of heat ray-shielding particles is 0.1 to 9 wt%. The heat ray-shielding particles fine particles provide heat ray shielding (see paragraph 0114).
In light of motivation for using heat ray-shielding particles comprising ITO particles in amount of 0.1 to 9 wt% disclosed by Hara et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use heat ray-shielding particles comprising ITO particles in amount of 0.1 to 9 wt% in the interlayer of Yaba et al. in order to provide heat-ray shielding, and thereby arrive at the claimed invention.
Accordingly, Yaba et al. in view of Hara et al. disclose interlayer that is colored for laminated glass. Given that the interlayer comprises resin, colorant and heat shielding material, given that the area of the colored region is 100% of the total area of the interlayer film for laminated glass and given that the interlayer has visible light-transmittance from 5 to 60%, it is inherent or obvious that interlayer for laminated glass has a colored region in which a visible light transmittance of a laminated glass is 6% or more and 50% or less, provided that the laminated glass is produced using two clear glass plates having a visible transmittance of 90.4% in conformity with JIS R 3202:2011.

Regarding claim 2, Yaba et al. in view of Hara et al. disclose the interlayer for laminated glass as set forth above. Further, Hara et al. disclose the interlayer can comprise light-shielding agent including carbon black (see paragraph 0116).
Therefore, as taught by Hara et al., it would have been obvious to one of the ordinary skills in the art to use carbon black as a colorant in the interlayer of Yaba et al. in order to provide light-shielding, and thereby arrive at the claimed invention.

Regarding claim 4, Yaba et al. in view of Hara et al. disclose the interlayer for laminated glass as set forth above. Given that the interlayer of Yaba et al. in view of Hara et al. is identical to that presently claimed, it is inherent or obvious that the interlayer of Yaba et al. in view of Hara et al. has Tts (Total solar transmittance) of the colored region as presently claimed.

Regarding claim 7, Yaba et al. in view of Hara et al. disclose the interlayer for laminated glass as set forth above. Given that the interlayer of Yaba et al. in view of Hara et al. is identical to that presently claimed, it is inherent or obvious that the interlayer of Yaba et al. in view of Hara et al. has visible light transmittance of a laminated glass as presently claimed.

Regarding claim 8, Yaba et al. in view of Hara et al. disclose the interlayer for laminated glass as set forth above. Hara et al. disclose heat shielding material in amount of 0.1 to 9 wt%.
Further, Yaba et al. disclose the colored interlayer has visible light-transmittance of 5 to 60% (see col. 7, lines 43-44). If the visible light-transmittance is less than 5%, the total visible light-transmittance of window glass panel is greatly reduced, and drivers or passengers cannot fully enjoy an open-minded feeling and if the visible light-transmittance is higher than 60%, it is difficult to reduce the glare from the back electrode and/or grid electrode of a solar cell (see col. 7, lines 43-51).
Therefore, it would have been obvious to one of ordinary skill in the art to use colorant in amount including that presently claimed in the interlayer in Yaba et al. in view of Hara et al. in order to provide desired visible light-transmittance, and thereby arrive at the claimed invention.
Regarding claim 9, Yaba et al. in view of Hara et al. disclose the interlayer for laminated glass as set forth above. Further, Yaba et al. disclose a solar cell-installed window glass panel for sun roof (automobile roof) (see paragraph col. 7, lines 21-24).

Regarding claim 10, Yaba et al. in view of Hara et al. disclose the laminated glass as set forth above. Yaba et al. in view of Hara et al. do not disclose automobile roof has an area of 1 m2 or more.
There is no disclosure in Yaba et al. in view of Hara et al. of “an area of 1 m2 or more”. However, as the specification is silent to unexpected results, it would have been an obvious to a one having ordinary skill in the art at the time the invention was made to modify the shape of the automobile roof of Yaba et al. in view of Hara et al. based on routine experimentation, for the purpose of optimizing operation of said automobile roof.  Such modifications would have been obvious to one of ordinary skill in the art, since such a modification would have involved a mere change in the shape of a component. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments
Applicant's arguments filed 03/23/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.
In light of amendments, claim objection is withdrawn.
In light of amendments, 112(d) paragraph rejection is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787           

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787